Citation Nr: 0100960	
Decision Date: 01/16/01    Archive Date: 01/24/01

DOCKET NO.  99-14 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a compensable disability rating for service-
connected herniated discs of the lower back, on appeal from 
the initial grant of service connection.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jerry Morano, Associate Counsel






REMAND

The veteran served on active duty from June 1966 to June 
1969, from June 1975 to June 1978, from November 1980 to 
November 1982, and from January 1991 to July 1991.  

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, that that granted service connection 
for herniated discs of the lower back and assigned a 0 
percent (noncompensable) disability rating. 

Additional development of the evidentiary record is required.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, ____ (2000) (to be codified at 
38 U.S.C. § 5103A).  Under this law, VA has a duty to make 
reasonable efforts to assist a veteran in obtaining evidence 
necessary to substantiate the veteran's claim, including a 
medical examination.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ____ 
(2000) (to be codified at 38 U.S.C. § 5103A(a)(d)).  

Here, the recent March 1999 VA examination report is 
inadequate.  It does not provide sufficient medical 
information necessary for the Board to render findings of 
medical fact regarding the degree of disability resulting 
from the veteran's service-connected back condition.  For 
example, the examiner did not provide detailed objective 
medical findings concerning the range of motion in the 
veteran's low back.  The examiner noted only that there was 
"full range of motion of the spine on forward flexion."  
Extension, rotation, and lateral bending were not addressed.  
See 38 C.F.R. 4.71a, Diagnostic Code 38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2000).

Further, because the severity of the veteran's lower back 
disorder is evaluated in part by reference to limitation of 
motion, consideration must be given to the criteria discussed 
in DeLuca v. Brown, 8 Vet. App. 202 (1995), and VA is 
required to obtain adequate and competent evidence that will 
permit an informed assessment of whether greater limitation 
of motion or additional functional loss is likely to arise on 
use or during flare-ups.  See also 38 C.F.R. § 4.40 and 
§ 4.45 (2000).  The examiner did address the fact that the 
veteran's condition was unremarkable at the time of the 
examination but would be subject to flare-ups.  What 
additional limitation would be likely to result was not 
addressed.  Therefore, the case must be remanded so that the 
veteran can be re-examined by VA. 

In addition, the veteran requested that he be scheduled for a 
personal hearing before a local hearing officer.  This was 
not accomplished.  Accordingly, he should be afforded an 
appropriate hearing on remand.

Finally, the RO should make arrangements to obtain any recent 
relevant treatment records of the veteran and associate them 
with the claims file. 

Accordingly, this case is REMANDED for the following:

1.  Ask the veteran to provide the names 
of all VA medical centers from which he 
has received treatment for his low back 
disorder since 1999, as well as the 
approximate dates of treatment.  When the 
veteran has provided this information, 
obtain and associate with the claims file 
all VA treatment records.  Any other 
treatment of which the veteran provides 
notice should also be obtained.  All 
records maintained are to be requested, 
to include examination reports, treatment 
records, progress notes, and 
hospitalization records, to include those 
maintained in paper form and those 
maintained electronically (e.g., in 
computer files) or on microfiche.  If a 
facility from which records are requested 
does not have any records, or the records 
have been transferred to another 
location, that information should be 
provided to the RO so that appropriate 
follow-up may be made.  

2.  Ask the veteran to provide the names, 
addresses, and approximate dates of 
treatment for all private medical 
providers who have treated him for his 
low back disorder since 1999.  Ask him to 
provide an appropriate release for each 
care provider.  Request from each 
provider so identified copies of all 
treatment records for the veteran that 
are adequately identified.  Associate all 
responses with the claims file.  If any 
request for private treatment records is 
unsuccessful, notify the veteran so he 
may obtain and submit the records 
himself.

3.  Schedule the veteran for appropriate 
VA examination of the lumbar spine.  The 
examiner should be provided a copy of 
this remand together with the veteran's 
entire claims folder, and the examiner 
is asked to indicate that he or she has 
reviewed the claims folder.  All 
necessary tests should be conducted, and 
the examiner should review the results 
of any testing prior to completion of 
the report.

The examiner should note range of motion 
measurements for the lumbar spine in all 
planes (not just flexion) and should 
state what is considered normal range of 
motion.

Whether there is any pain, weakened 
movement, excess fatigability or 
incoordination on movement should be 
noted, and whether there is likely to be 
additional range of motion loss due to 
any of the following should be 
addressed: (1) pain on use, including 
during flare-ups; (2) weakened movement; 
(3) excess fatigability; or (4) 
incoordination.  The examiner is asked 
to describe whether pain significantly 
limits functional ability during flare-
ups or when the lumbar spine is used 
repeatedly.  All limitation of function 
must be identified.   If there is no 
pain, no limitation of motion and/or no 
limitation of function, such facts must 
be noted in the report.  38 C.F.R. 
§§ 4.40, 4.45 (2000).

The examiner should also state, if 
possible, the frequency of recurring 
attacks of intervertebral disc syndrome, 
if the veteran suffers such attacks, and 
the extent to which relief is experienced 
between such attacks.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2000).

Any indications that the veteran's 
complaints of pain or other 
symptomatology are not in accord with 
physical 
findings on examination should be 
directly addressed and discussed in the 
examination report.

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.  If further 
testing or examination by other 
specialists is determined to be warranted 
in order to evaluate the residuals of the 
condition in issue, such testing or 
examination is to be accomplished.

4.  Schedule the veteran for a personal 
hearing before a local hearing officer.

5.  Review the claims folder and ensure 
that all of the foregoing development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the examination report.  If 
the requested examination does not include 
fully detailed descriptions of pathology 
and all test reports, special studies or 
adequate responses to the specific 
opinions requested, the report must be 
returned for corrective action.  38 C.F.R. 
§ 4.2 (2000);  see also Stegall v. West, 
11 Vet. App. 268 (1998).  Ensure that all 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, is 
completed.

6.  Readjudicate the veteran's claim, 
with application of all appropriate laws 
and regulations, and consideration of any 
additional information obtained as a 
result of this remand.  In so doing, 
review the evidence of record at the time 
of the 1999 rating decision that was 
considered in assigning the original 
disability rating for the service-
connected herniated discs of the lower 
back, then consider all the evidence of 
record to determine whether the facts 
showed that the veteran was entitled to a 
higher disability rating for this 
condition at any period of time since his 
original claim.  See Fenderson v. West, 
12 Vet. App. 119 (1999).
		
7.  If the decision with respect to the 
claim remains adverse to the veteran, he 
and his representative
should be furnished a supplemental 
statement of the case
and afforded a reasonable period of time 
within which to 
respond thereto.

Thereafter, the claim is to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this REMAND are to obtain additional information and 
comply with due process considerations.  No inference should 
be drawn regarding the final disposition of this claim as a 
result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Veterans Law Judge
	Board of Veterans' Appeals

	Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000). 


